813 F.2d 1227Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold N. ABRAHAM, Plaintiff--Appellant,v.O.I. WHITE, Warden, Defendant--Appellee.
No. 86-7714.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 14, 1987.Decided March 6, 1987.

Before ERVIN, WILKINSON and WILKINS, Circuit Judges.
Harold N. Abraham, appellant pro se.
PER CURIAM:


1
Harold Abraham, a federal prisoner, filed a habeas petition alleging that he had been improperly disciplined by the prison disciplinary committee and that the committee had retaliated against him for filing suit.  The district court construed Abraham's claim as arising under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).  The district court then directed Abraham to pay the $60 filing fee.  That amount is less than 15% of the amount deposited into his prison account in the six months prior to filing the complaint.  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  Abraham had deposited $573.08 into his account during that six month period.  Abraham filed an accounting of how he spent his earnings, which included paying outstanding debts, paying for certified mail and buying personal hygiene items.  The district court determined that Abraham had not presented sufficient reason to reduce the filing fee, but extended the time for Abraham to pay.  When Abraham failed to pay the filing fee in the allotted time, the district court dismissed the case without prejudice.


2
Like any litigant, a pro se litigant may be forced to answer the question whether the issue at suit is worth the cost of pursuing the claim.  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  The granting of in forma pauperis status is within the sound discretion of the district court.  Dillard v. Liberty Loan Corp., 626 F.2d 363, 364 (4th Cir.1980).  We find no error in the district court's refusal to grant in forma pauperis status to Abraham.


3
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment of the district court.


4
AFFIRMED.